               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


JEREMIAH HUNTER,                       :

      Petitioner,                      :
                                           CIVIL ACTION NO. 18-0502-CG-MU
                                       :
vs.                                        CRIMINAL NO. 16-00054-CG
                                       :
UNITED STATES OF AMERICA,
                                       :
      Respondent.


                                      ORDER

      After due and proper consideration of all portions of the issues raised, and a

de novo determination of those portions of the recommendation to which objection is

made, the recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated July 25, 2019, is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 28th day of August, 2019.



                          /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE
